DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to amendment filed April 02, 2021.
Amendment to the claims acknowledged and accepted.  The rejection of claim 8, is rendered moot, claim 8 has been cancelled and claim 4 was previously cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2021, was filed after the mailing date of the final action on 2/3/2021.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
Applicant’s remarks, see page 7, filed April 02, 2021, with respect to claims 1-3, 5-7, have been fully considered, claim 8 stand canceled by applicant’s amendment.  Note that claims 1-3 and 5-7 were previously allowed by the examiner, citing reason for allowance with office action dated February 03, 2021. 
Claims 1-3 and 5-7 are allowed.  

Contact Information   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/  

Art Unit 2632.